Exhibit 10.41

Casey’s General Stores, Inc.

2009 Stock Incentive Plan



--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment, Purpose, and Duration

   1

Article 2. Definitions

   1

Article 3. Administration

   8

Article 4. Shares Subject to This Plan and Maximum Awards

   10

Article 5. Eligibility and Participation

   12

Article 6. Stock Options

   13

Article 7. Restricted Stock and Restricted Stock Units

   17

Article 8. Transferability of Awards and Shares

   19

Article 9. Performance Measures

   19

Article 10. Nonemployee Director Awards

   21

Article 11. Dividend Equivalents

   21

Article 12. Beneficiary Designation

   22

Article 13. Rights of Participants

   22

Article 14. Change of Control

   22

Article 15. Amendment and Termination

   24

Article 16. Withholding

   26

Article 17. Successors

   26

Article 18. General Provisions

   27



--------------------------------------------------------------------------------

Casey’s General Stores, Inc.

2009 Stock Incentive Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. Casey’s General Stores, Inc., an Iowa corporation
(hereinafter referred to as the “Company”), hereby establishes an incentive
compensation plan to be known as the Casey’s General Stores, Inc. 2009 Stock
Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this
document. This Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Restricted Stock, and Restricted Stock Units. This Plan shall
become effective upon shareholder approval (the “Effective Date”) and shall
remain in effect as provided in Section 1.3 hereof.

1.2 Purpose of This Plan. The purpose of this Plan is to provide a means whereby
Employees and Directors of the Company develop a sense of proprietorship and
personal involvement in the development and financial success of the Company,
and to encourage them to devote their best efforts to the business of the
Company, thereby advancing the interests of the Company and its shareholders. A
further purpose of this Plan is to provide a means through which the Company may
attract able individuals to become Employees or serve as Directors of the
Company and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
are of importance can acquire and maintain stock ownership, thereby
strengthening their concern for the welfare of the Company.

1.3 Duration of This Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

 

1



--------------------------------------------------------------------------------

2.1 “Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.

2.3 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock, or
Restricted Stock Units, in each case subject to the terms of this Plan.

2.4 “Award Agreement” means either: (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet, or other non-paper Award
Agreements, and the use of electronic, Internet, or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.

2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such terms in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.6 “Board” or “Board of Directors” means the Board of Directors of the Company.

2.7 “Cause” means, unless otherwise specified in an Award Agreement or in an
applicable employment agreement between the Company and a Participant, with
respect to any Participant:

 

  (a) Willful failure to substantially perform his or her duties as an Employee
(for reasons other than physical or mental illness) or Director after reasonable
notice to the Participant of that failure;

 

  (b) Misconduct that materially injures the Company or any Subsidiary or
Affiliate;

 

  (c) Conviction of, or entering into a plea of nolo contendere to, a felony; or

 

2



--------------------------------------------------------------------------------

  (d) Breach of any written covenant or agreement with the Company or any
Subsidiary or Affiliate.

2.8 “Change of Control” means any of the following events:

 

  (a) The acquisition by any Person of Beneficial Ownership of twenty percent
(20%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”). Notwithstanding the
immediately preceding sentence, the following acquisitions shall not constitute
a Change of Control: (i) any acquisition by a Person who on the Effective-Date
is the Beneficial Owner of twenty percent (20%) or more of the Outstanding
Company Voting Securities, (ii) any acquisition directly from the Company,
including without limitation, a public offering of securities, (iii) any
acquisition by the Company; (iv) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Affiliate or
Subsidiary; and (v) any acquisition by a corporation or other entity that is
directly or indirectly owned by the shareholders of the Company in substantially
the same proportion as their ownership of Shares of the Company;

 

  (b) Individuals who constitute the Board as of the Effective Date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of the Company or other actual or threatened
solicitation of proxies of consents by or on behalf of a Person other than the
Board;

 

  (c)

Consummation of a reorganization, merger, or consolidation to which the Company
is a party or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business

 

3



--------------------------------------------------------------------------------

 

Combination”), in each case unless, following such Business Combination all or
substantially all of the individuals and entities who were the Beneficial Owners
of Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
([50]%) of the combined voting power of the outstanding voting securities
entitled to vote generally in the election of directors of the corporation
resulting from the Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

2.9 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

2.10 “Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

2.11 “Company” means Casey’s General Stores, Inc., an Iowa corporation, and any
successor thereto as provided in Article 17 herein.

2.12 “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (a) ninety (90) days after the beginning of the Performance Period,
or (b) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

 

4



--------------------------------------------------------------------------------

2.13 “Director” means any individual who is a member of the Board of Directors
of the Company.

2.14 “Effective Date” has the meaning set forth in Section 1.1.

2.15 “Employee” means any individual performing services for the Company, an
Affiliate, or a Subsidiary and designated as an employee of the Company, an
Affiliate, or a Subsidiary on the payroll records thereof. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate, or Subsidiary as an independent contractor, a
consultant, or any employee of an employment, consulting, or temporary agency or
any other entity other than the Company, Affiliate, or Subsidiary, without
regard to whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified as a common-law employee of the Company,
Affiliate, or Subsidiary during such period. An individual shall not cease to be
an Employee in the case of: (a) any leave of absence approved by the Company or
(b) transfers between locations of the Company or between the Company, any
Affiliates, or any Subsidiaries. For purposes of Incentive Stock Options, no
such leave may exceed ninety (90) days, unless reemployment upon expiration of
such leave is guaranteed by statute or contract. If reemployment upon expiration
of a leave of absence approved by the Company is not so guaranteed, then three
(3) months following the ninety-first (91st) day of such leave, any Incentive
Stock Option held by a Participant shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonqualified Stock
Option. Neither service as a Director nor payment of a Director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.17 “Extraordinary Items” means (a) extraordinary, unusual, and/or nonrecurring
items of gain or loss; (b) gains or losses on the disposition of a business;
(c) changes in tax or accounting regulations or laws; or (d) the effect of a
merger or acquisition, all of which must be identified in the audited financial
statements, including footnotes, or Management Discussion and Analysis section
of the Company’s annual report.

2.18 “Fair Market Value” or “FMV” means:

 

  (a)

A price of a Share that is based on the opening, closing, actual, high, low, or
average selling prices of a Share reported on any established stock exchange or
national market system including without

 

5



--------------------------------------------------------------------------------

 

limitation the New York Stock Exchange and the Nasdaq Global Select Market on
the applicable date, the preceding trading day, the next succeeding trading day,
or an average of trading days, as determined by the Committee in its discretion.
Unless the Committee determines otherwise, Fair Market Value shall be deemed to
be equal to the closing price of a Share on the most recent date on which Shares
were publicly traded.

 

  (b) If Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the mean between the high bid and low asked
prices for a Share on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable.

 

  (c) In the event Shares are not publicly traded at the time a determination of
their value is required to be made hereunder, the price of a Share as determined
by the Committee in such manner as it deems appropriate.

2.19 “Full-Value Award” means an Award other than in the form of an ISO or NQSO,
and which is settled by the issuance of Shares.

2.20 “Grant Date” means the date an Award is granted to a Participant pursuant
to the Plan.

2.21 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option that is intended to meet the requirements of Code Section 422 or
any successor provision.

2.22 “Insider” shall mean an individual who is, on the relevant date, an
executive officer or Director of the Company, or a more than ten percent
(10%) Beneficial Owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, as determined by the
Board in accordance with Section 16 of the Exchange Act.

2.23 “Nonemployee Director” means a Director who is not an Employee.

 

6



--------------------------------------------------------------------------------

2.24 “Nonemployee Director Award” means any NQSO or Full-Value Award granted,
whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

2.25 “Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.

2.26 “Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

2.27 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.28 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

2.29 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

2.30 “Performance Measures” mean measures as described in Article 9 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.

2.31 “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

2.32 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 7.

 

7



--------------------------------------------------------------------------------

2.33 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.34 “Plan” means the Casey’s General Stores, Inc. 2009 Stock Incentive Plan.

2.35 “Plan Year” means the Company’s fiscal year which begins May 1 and ends
April 30.

2.36 “Prior Plans” mean the Casey’s General Stores, Inc. 2000 Stock Option Plan
and the Casey’s General Stores, Inc. Non-Employee Directors’ Stock Option Plan.

2.37 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 7.

2.38 “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 7, except no Shares are actually awarded to the Participant on the Grant
Date.

2.39 “Share” means a share of common stock of the Company, no par value per
share.

2.40 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

Article 3. Administration

3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

3.2 Authority of the Committee. Subject to any express limitations set forth in
the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:

 

8



--------------------------------------------------------------------------------

  (a) To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award, and the number
of Shares subject to an Award;

 

  (b) To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;

 

  (c) To approve forms of Award Agreements for use under the Plan;

 

  (d) To determine Fair Market Value of a Share in accordance with Section 2.18
of the Plan;

 

  (e) To amend the Plan or any Award Agreement as provided in the Plan;

 

  (f) To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of a stock award previously granted by the Board;

 

  (g) To determine whether Awards will be settled in Shares of common stock,
cash, or in any combination thereof;

 

  (h) To determine whether Awards will be adjusted for dividend equivalents,
with “Dividend Equivalents” meaning a credit, made at the discretion of the
Committee, to the account of a Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant;

 

  (i) To establish a program whereby Participants designated by the Committee
may reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;

 

9



--------------------------------------------------------------------------------

  (j) To authorize a program permitting eligible Participants to surrender
outstanding Awards in exchange for newly granted Awards;

 

  (k) To impose such restrictions, conditions, or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares, including, without
limitation: (i) restrictions under an insider trading policy and
(ii) restrictions as to the use of a specified brokerage firm for such resales
or other transfers; and

 

  (l) To provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares,
cash, or a combination thereof, the amount of which is determined by reference
to the value of Shares.

Article 4. Shares Subject to This Plan and Maximum Awards

4.1 Number of Shares Authorized and Available for Awards. The number of Shares
authorized and available for Awards under the Plan shall be determined in
accordance with the following provisions:

 

  (a) Subject to adjustment as provided in Section 4.4 of the Plan, the maximum
number of Shares available for issuance under the Plan, including with respect
to ISOs, shall be 5,000,000. In connection with approving this Plan, and
contingent upon receipt of shareholder approval of this Plan, the Board of
Directors has approved a resolution to cancel any Shares remaining available for
issuance under the Prior Plans that are not subject to outstanding Awards as of
the Effective Date.

 

  (b) Solely for the purpose of applying the limitation set forth in
Section 4.1(a):

 

  (i) each Option granted under this Plan shall reduce the number of Shares
available for grant by one Share for every one Share granted; and

 

10



--------------------------------------------------------------------------------

  (ii) each Full Value Award granted under this Plan shall reduce the number of
Shares available for grant by two Shares for every one Share granted.

4.2 Share Usage. Shares covered by an Award shall be counted as used only to the
extent they are actually issued. Any Shares related to Awards under this Plan or
under Prior Plans that terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of the Shares, or are settled in cash in lieu of
Shares, or are exchanged with the Committee’s permission, prior to the issuance
of Shares, for Awards not involving Shares, shall be available again for grant
under this Plan. Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such shares were: (i) Shares that were
subject to an Option and were not issued upon the net settlement or net exercise
of such Option; (ii) Shares delivered to or withheld by the Company to pay the
exercise price of an Option or the withholding taxes related to any Award, or
(iii) Shares repurchased on the open market with the proceeds of an Option
exercise. The Shares available for issuance under this Plan may be authorized
and unissued Shares or treasury Shares.

4.3 Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”), as adjusted pursuant to Sections 4.4 and
15, shall apply to grants of such Awards under this Plan:

 

  (a) Options: The maximum aggregate number of Shares subject to Options granted
to any one Participant in any one Plan Year shall be 200,000.

 

  (b) Restricted Stock and Restricted Stock Units: The maximum aggregate number
of Shares subject to Restricted Stock and Restricted Stock Units granted to any
one Participant in any one Plan Year shall be 100,000.

4.4 Adjustments in Authorized Shares. Adjustment in authorized Shares available
for issuance under the Plan or under an outstanding Award and adjustments in
Annual Award Limits shall be subject to the following provisions:

 

  (a)

In the event of any corporate event or transaction (including, but not limited
to, a change in the Shares of the Company or the capitalization of the Company)
such as a merger, consolidation, reorganization, recapitalization, separation,
partial or complete

 

11



--------------------------------------------------------------------------------

 

liquidation, stock dividend, stock split, reverse stock split, split up,
spin-off or other distribution of stock or property of the Company, combination
of Shares, exchange of Shares, dividend in-kind, or other like change in capital
structure or distribution (other than normal cash dividends) to shareholders of
the Company, or any similar corporate event or transaction, the Committee, in
order to prevent dilution or enlargement of Participants’ rights under this
Plan, shall substitute or adjust, as applicable, the number and kind of Shares
that may be issued under this Plan or under particular forms of Awards, the
number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Annual Award Limits, and other
value determinations applicable to outstanding Awards, provided that the
Committee, in its sole discretion, shall determine the methodology or manner of
making such substitution or adjustment.

 

  (b) The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect such changes
or distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods.

 

  (c) The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

 

  (d) Subject to the provisions of Article 15 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate, subject to compliance with the rules
under Code Sections 422 and 424, as and where applicable.

Article 5. Eligibility and Participation

5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees and Directors.

 

12



--------------------------------------------------------------------------------

5.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of any and all terms permissible by law and the amount of each Award.

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of this Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion.

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or an NQSO.

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of a Share as of the
Option’s Grant Date.

6.4 Term of Options. Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
no Option shall be exercisable later than the tenth (10th) anniversary date of
its grant.

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

 

13



--------------------------------------------------------------------------------

6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. A condition of the issuance of the
Shares as to which an Option shall be exercised shall be the payment of the
Option Price. The Option Price of any exercised Option shall be payable to the
Company in accordance with one of the following methods:

 

  (a) In cash or its equivalent;

 

  (b) By tendering (either by actual delivery or attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Option Price;

 

  (c) By a cashless (broker-assisted) exercise;

 

  (d) By any combination of (a), (b), and (c); or

 

  (e) Any other method approved or accepted by the Committee in its sole
discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s). Unless otherwise determined by the
Committee, all payments under all of the methods indicated above shall be paid
in United States dollars or Shares, as applicable.

6.7 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company or any Affiliate or Subsidiary, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for termination.

 

14



--------------------------------------------------------------------------------

6.8 Special Rules Regarding ISOs. Notwithstanding any provision of the Plan to
the contrary, an ISO granted to a Participant shall be subject to the following
rules:

 

  (a) Special ISO Definitions.

 

  (i) “Parent Corporation” shall mean as of any applicable date a corporation in
respect of the Company that is a parent corporation within the meaning of Code
Section 424(e).

 

  (ii) “ISO Subsidiary” shall mean as of any applicable date any corporation in
respect of the Company that is a subsidiary corporation within the meaning of
Code Section 424(f).

 

  (iii) A “10% Owner” is an individual who owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its Parent Corporation or any ISO Subsidiary.

 

  (b) Eligible Employees. ISOs may be granted solely to eligible Employees of
the Company, Parent Corporation, or ISO Subsidiary (as permitted under Code
Sections 422 and 424).

 

  (c) Specified as an ISO. The Award Agreement evidencing the grant of an ISO
shall specify that such grant is intended to be an ISO.

 

  (d) Option Price. The Option Price of an ISO granted under the Plan shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement; provided, however, the Option Price must at least equal one
hundred percent (100%) of the Fair Market Value of a Share as of the ISO’s Grant
Date (in the case of 10% owners, the Option Price may not be not less than 110%
of such Fair Market Value).

 

  (e) Right to Exercise. Any ISO granted to a Participant under the Plan shall
be exercisable during his or her lifetime solely by such Participant.

 

15



--------------------------------------------------------------------------------

  (f) Exercise Period. The period during which a Participant may exercise an ISO
shall not exceed ten (10) years (five (5) years in the case of a Participant who
is a 10% owner) from the date on which the ISO was granted.

 

  (g) Termination of Employment. In the event a Participant terminates
employment due to death or disability, as defined under Code Section 22(e)(3),
the Participant (or his beneficiary, in the case of death) shall have the right
to exercise the Participant’s ISO Award during the period specified in the
applicable Award Agreement solely to the extent the Participant had the right to
exercise the ISO on the date of his death or disability, as applicable;
provided, however that such period may not exceed one (1) year from the date of
such termination of employment or, if shorter, the remaining term of the ISO. In
the event a Participant terminates employment for reasons other than death or
disability, as defined under Code Section 22(e)(3), the Participant shall have
the right to exercise the Participant’s ISO Award during the period specified in
the applicable Award Agreement solely to the extent the Participant had the
right to exercise the ISO on the date of such termination of employment;
provided, however that such period may not exceed three (3) months from the date
of such termination of employment or, if shorter, the remaining term of the ISO.

 

  (h) Dollar Limitation. To the extent that the aggregate Fair Market Value of:
(i) the Shares with respect to which Options designated as Incentive Stock
Options plus (ii) the Shares of common stock of the Company, Parent Corporation,
and any Subsidiary with respect to which other Incentive Stock Options are
exercisable for the first time by a holder of an ISO during any calendar year
under all plans of the Company and any Affiliate and Subsidiary exceeds one
hundred thousand dollars ($100,000), such Options shall be treated as
Nonqualified Stock Options. For purposes of the preceding sentence, Options
shall be taken into account in the order in which they were granted, and the
Fair Market Value of the Shares shall be determined as of the time the Option or
other Incentive Stock Option is granted.

 

16



--------------------------------------------------------------------------------

  (i) Duration of Plan. No Incentive Stock Option may be granted more than ten
(10) years after the earlier of: (i) adoption of this Plan by the Board, or
(ii) the Effective Date.

 

  (j) Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO, such
Participant shall notify the Company of such disposition within thirty (30) days
thereof. The Company shall use such information to determine whether a
disqualifying disposition as described in Code Section 421(b) has occurred.

 

  (k) Transferability. Notwithstanding any provision herein to the contrary, no
ISO granted under this Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided, however, at the discretion of the Committee,
an ISO may be transferred to a grantor trust under which the Participant making
the transfer is the sole beneficiary.

Article 7. Restricted Stock and Restricted Stock Units

7.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the Grant Date.

7.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock, or the number of Restricted Stock Units granted, and such other
provisions as the Committee shall determine.

7.3 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
restrictions under applicable laws or under the

 

17



--------------------------------------------------------------------------------

requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock or Restricted Stock Units. To
the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse. Except as otherwise provided in this Article 7,
Shares of Restricted Stock covered by each Restricted Stock Award shall become
freely transferable by the Participant after all conditions and restrictions
applicable to such Shares have been satisfied or lapse (including satisfaction
of any applicable tax withholding obligations), and Restricted Stock Units shall
be paid in cash, Shares, or a combination of cash and Shares as the Committee,
in its sole discretion, shall determine.

7.4 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 7.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion: The sale or
transfer of Shares of stock represented by this certificate, whether voluntary,
involuntary, or by operation of law, is subject to certain restrictions on
transfer as set forth in the Casey’s General Stores, Inc. 2009 Stock Incentive
Plan, and in the associated Award Agreement. A copy of this Plan and such Award
Agreement may be obtained from Casey’s General Stores, Inc.

7.5 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

7.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company or any Affiliate or Subsidiary, as
the case may be. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

 

18



--------------------------------------------------------------------------------

Article 8. Transferability of Awards and Shares

8.1 Transferability of Awards. Except as provided in Section 8.2, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution or, subject to the consent of the Committee, pursuant
to a domestic relation order entered into by a court of competent jurisdiction;
no Awards shall be subject, in whole or in part, to attachment, execution, or
levy of any kind; and any purported transfer in violation of this Section 8.1
shall be null and void. The Committee may establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable or Shares deliverable in the event of, or following, the Participant’s
death may be provided.

8.2 Committee Action. Except as provided in Section 6.8(k), the Committee may,
in its discretion, determine that notwithstanding Section 8.1, any or all Awards
shall be transferable to and exercisable by such transferees, and be subject to
such terms and conditions as the Committee may deem appropriate; provided,
however, no Award may be transferred for value without shareholder approval.

8.3 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded, or under any blue sky or state securities laws applicable to
such Shares.

Article 9. Performance Measures

9.1 Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

 

  (a) Earnings per share;

 

  (b) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

  (c) Net earnings or net income (before or after taxes);

 

  (d) Net sales or revenue growth;

 

19



--------------------------------------------------------------------------------

  (e) Net operating profit;

 

  (f) Earnings before or after taxes, interest, depreciation, and/or
amortization;

 

  (g) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

 

  (h) Share price (including, but not limited to, growth measures and total
shareholder return);

 

  (i) Expense targets;

 

  (j) Cost reduction or savings;

 

  (k) Performance against operating budget goals;

 

  (l) Economic value added or EVA (net operating profit after tax minus the sum
of capital multiplied by the cost of capital); and

 

  (m) Margins.

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate, or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of similar companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (h) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 9.

9.2 Evaluation of Performance. The Committee may provide in any such Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) Extraordinary Items,
(f) acquisitions or divestitures, and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect

 

20



--------------------------------------------------------------------------------

Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

9.3 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.

9.4 Committee Discretion. In the event that applicable tax or securities laws
change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 9.1.

Article 10. Nonemployee Director Awards

10.1 Awards to Nonemployee Directors. The Board or Committee shall determine and
approve all Awards to Nonemployee Directors. The terms and conditions of any
grant of any Award to a Nonemployee Director shall be set forth in an Award
Agreement.

10.2 Awards in Lieu of Fees; Deferral of Award Payment. The Board or Committee
may permit a Nonemployee Director the opportunity to: (a) receive an Award in
lieu of payment of all or a portion of future director fees (including but not
limited to cash retainer fees and meeting fees) or other types Awards pursuant
to such terms and conditions as the Board or Committee may prescribe and set
forth in an applicable subplan or Award Agreement or (b) defer the grant or
payment of an Award pursuant to such terms and conditions as the Board or
Committee may prescribe and set forth in any applicable subplan or Award
Agreement.

Article 11. Dividend Equivalents

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests, or expires, as
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.

 

21



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Committee may not grant dividend equivalents
based on the dividends declared on Shares that are subject to an Option or ISO
Award.

Article 12. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.

Article 13. Rights of Participants

13.1 Employment. Nothing in this Plan or an Award Agreement shall: (a) interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, or
(b) confer upon any Participant any right to continue his employment or service
as a Director for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company or any Affiliate or Subsidiary and, accordingly, subject to Articles
3 and 15, this Plan and the benefits hereunder may be terminated at any time in
the sole and exclusive discretion of the Committee without giving rise to any
liability on the part of the Company, its Affiliates, and/or its Subsidiaries.

13.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

13.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.

Article 14. Change of Control

14.1 Change of Control of the Company. Notwithstanding any other provision of
this Plan to the contrary, the provisions of this Article 14 shall apply in the

 

22



--------------------------------------------------------------------------------

event of a Change of Control, unless otherwise determined by the Committee in
connection with the grant of an Award as reflected in the applicable Award
Agreement.

 

  (a) Outstanding Options Exchanged for Replacement Awards. Upon a Change of
Control, if an Award meeting the requirements of Section 14.2 (a “Replacement
Award”) is provided to a Participant to replace the Participant’s
then-outstanding Stock Options (the “Replaced Award”), then the Replaced Award
shall be deemed cancelled and shall have no further force or effect and the
Company shall have no further obligation with respect to the Replaced Award.

 

  (b) Outstanding Options Not Exchanged for Replacement Awards. Upon a Change of
Control, to the extent a Participant’s then-outstanding Stock Options are not
exchanged for Replacement Awards as provided for in paragraph (a) above, then
such Stock Options shall immediately become fully vested and exercisable.

 

  (c) Service-Based Outstanding Awards Other Than Stock Options. Upon a Change
of Control, all then-outstanding Awards, other than Stock Options, that are not
vested and as to which vesting depends solely on the satisfaction of a service
obligation by a Participant to the Company, Subsidiary, or Affiliate shall vest
in full and be free of restrictions related to the vesting or transferability of
such Awards.

 

  (d) Other Awards. Upon a Change of Control, the treatment of then-outstanding
Awards not subject to subparagraphs (a), (b), or (c) above shall be determined
by the terms and conditions set forth in the applicable Award Agreement.

 

  (e)

Committee Discretion Regarding Treatment of Awards Not Exchanged for Replacement
Awards. Except to the extent that a Replacement Award is provided to the
Participant, the Committee may, in its sole discretion, (i) determine that any
or all outstanding Awards granted under the Plan, whether or not exercisable,
will be canceled and terminated and that in connection with such cancellation
and termination the holder of such Award may receive for each Share of common
stock subject to such Awards a cash payment (or the delivery of shares of stock,
other securities or a combination of cash, stock and securities equivalent to
such cash payment) equal to the difference, if any, between the consideration
received by shareholders of the Company in respect of a Share of

 

23



--------------------------------------------------------------------------------

 

common stock in connection with such transaction and the purchase price per
share, if any, under the Award multiplied by the number of Shares of common
stock subject to such Award, provided that if such product is zero (0) or less
or to the extent that the Award is not then exercisable, the Awards will be
canceled and terminated without payment therefore; or (ii) provide that the
period to exercise Options granted under the Plan shall be extended (but not
beyond the expiration date of such Option.

14.2 Replacement Awards. An Award shall qualify as a Replacement Award if:
(a) it has a value at least equal to the value of the Replaced Award as
determined by the Committee in its sole discretion; (b) it relates to publicly
traded equity securities of the Company or its successor in the Change of
Control or another entity that is affiliated with the Company or its successor
following the Change of Control; and (c) its other terms and conditions are not
less favorable to the Participant than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change of Control). Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 14.2 are satisfied shall be made by the
Committee, as constituted immediately before the Change of Control, in its sole
discretion.

14.3 Termination of Employment. Upon a termination of employment of a
Participant occurring in connection with or during the period of two (2) years
after such Change of Control, other than for Cause: (a) all Replacement Awards
held by the Participant shall become fully vested and (if applicable)
exercisable and free of restrictions, and (b) all Stock Options held by the
Participant immediately before the termination of employment or termination of
directorship that the Participant held as of the date of the Change of Control
or that constitute Replacement Awards shall remain exercisable for not less than
one (1) year following such termination or until the expiration of the stated
term of such Stock Option, whichever period is shorter; provided that if the
applicable Award Agreement provides for a longer period of exercisability, that
provision shall control.

Article 15. Amendment and Termination

15.1 Amendment and Termination of the Plan and Award Agreements.

 

  (a)

Subject to subparagraphs (b) and (c) of this Section 15.1 and Section 15.3 of
the Plan, the Board may at any time terminate the Plan or an outstanding Award
Agreement and the Committee may, at any time

 

24



--------------------------------------------------------------------------------

 

and from time to time, amend the Plan or an outstanding Award Agreement.

 

  (b) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of an
outstanding Award may not be amended to reduce the exercise price of outstanding
Options or cancel outstanding Options in exchange for cash, other Awards, or
Options with an exercise price that is less than the exercise price of the
original Options without shareholder approval.

 

  (c) Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations, and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.

15.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to Section 9.3, the Committee may make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.4 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 15.2 without further consideration or action.

15.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary, other than Sections 15.2,15.4, or 18.13, no termination or
amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

 

25



--------------------------------------------------------------------------------

15.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present or future
law relating to plans of this or similar nature, and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 15.4
to any Award granted under the Plan without further consideration or action.

Article 16. Withholding

16.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

16.2 Share Withholding. With respect to withholding required upon the exercise
of Options, upon the lapse of restrictions on Restricted Stock and Restricted
Stock Units, or any other taxable event arising as a result of an Award granted
hereunder (collectively and individually referred to as a “Share Payment”),
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
from a Share Payment the number of Shares having a Fair Market Value on the date
the withholding is to be determined equal to the minimum statutory withholding
requirement but in no event shall such withholding exceed the minimum statutory
withholding requirement. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

Article 17. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

26



--------------------------------------------------------------------------------

Article 18. General Provisions

18.1 Forfeiture Events.

 

  (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for Cause, termination of the
Participant’s provision of services to the Company, Affiliate, or Subsidiary,
violation of material Company, Affiliate, or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, any Affiliate, or Subsidiary.

 

  (b)

If any of the Company’s financial statements are required to be restated
resulting from errors, omissions, or fraud, the Committee may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of any Award granted or paid to a Participant with respect to any fiscal
year of the Company the financial results of which are negatively affected by
such restatement. The amount to be recovered from the Participant shall be the
amount by which the Award exceeded the amount that would have been payable to
the Participant had the financial statements been initially filed as restated,
or any greater or lesser amount (including, but not limited to, the entire
Award) that the Committee shall determine. In no event shall the amount to be
recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law (including but not limited to amounts that are
required to be recovered or forfeited under Section 304 of the Sarbanes-Oxley
Act of 2002). The Committee shall determine whether the Company shall effect any
such recovery: (i) by seeking repayment from the Participant, (ii) by reducing
(subject to applicable law and the terms and conditions of the applicable plan,
program or arrangement) the amount that would otherwise be payable to the
Participant under any compensatory plan, program, or arrangement maintained by
the Company, an Affiliate, or any Subsidiary, (iii) by withholding payment of
future increases in

 

27



--------------------------------------------------------------------------------

 

compensation (including the payment of any discretionary bonus amount) or grants
of compensatory awards that would otherwise have been made in accordance with
the Company’s otherwise applicable compensation practices, or (iv) by any
combination of the foregoing.

18.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

18.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

18.4 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

18.5 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

18.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

18.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

28



--------------------------------------------------------------------------------

18.8 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

18.9 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

18.10 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company or any Affiliate or
Subsidiary under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company or the Subsidiary or Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, or the Subsidiary or Affiliate, as the case may be and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in this
Plan.

18.11 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

18.12 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

18.13 Deferred Compensation.

 

  (a)

The Committee may grant Awards under the Plan that provide for the deferral of
compensation within the meaning of Code Section 409A. It is intended that such
Awards comply with the requirements

 

29



--------------------------------------------------------------------------------

 

Section 409A so that amounts deferred thereunder are not includible in income
and are not subject to an additional tax of twenty percent (20%) at the time the
deferred amounts are no longer subject to a substantial risk of forfeiture.

 

  (b) Notwithstanding any provision of the Plan or Award Agreement to the
contrary, if one or more of the payments or benefits to be received by a
Participant pursuant to an Award would constitute deferred compensation subject
to Code Section 409A and would cause the Participant to incur any penalty tax or
interest under Code Section 409A or any regulations or Treasury guidance
promulgated thereunder, the Committee may reform the Plan and Award Agreement to
comply with the requirements of Code Section 409A and to the extent practicable
maintain the original intent of the Plan and Award Agreement. By accepting an
Award under this Plan, a Participant agrees to any amendments to the Award made
pursuant to this Section 18.13(b) without further consideration or action.

18.14 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

18.15 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

18.16 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Iowa, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Iowa to
resolve any and all issues that may arise out of or relate to this Plan or any
related Award Agreement.

18.17 Delivery and Execution of Electronic Documents. To the extent permitted by
applicable law, the Company may: (a) deliver by email or other electronic means
(including posting on a Web site maintained by the Company or by a third party

 

30



--------------------------------------------------------------------------------

under contract with the Company) all documents relating to the Plan or any Award
thereunder (including without limitation, prospectuses required by the SEC) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements), and
(b) permit Participants to electronically execute applicable Plan documents
(including, but not limited to, Award Agreements) in a manner prescribed to the
Committee.

18.18 No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board, and the Committee neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties and interest under the Tax Laws.

18.19 Indemnification. Subject to requirements of Iowa law, each individual who
is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such individuals may be entitled under
the Company’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

31